924 F.2d 1058
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricky MOORE, Plaintiff-Appellant,v.Eric C. DAHLBERG, Warden, Defendant-Appellee.
No. 90-3525.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1991.

Before KEITH and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Ricky Moore seeks review of this court's order denying his motion for leave to proceed without prepayment of fees under Fed.R.App.P. 24(a).


2
In a complaint filed pursuant to 42 U.S.C. Sec. 1983, Moore sued the warden of the Ohio State Reformatory (OSR), alleging that four conditions at the prison violated his eighth amendment right to be free from cruel and unusual punishment.  Specifically, Moore alleged:  1) the food provided to inmates is unhealthy and contaminated;  2) the heating is inadequate, especially during the winter months;  3) he is exposed to the substance, asbestos, contained in the building insulation, and which is a known cancer-causing agent;  and 4) overcrowding, understaffing and negligence in the performance of security procedures have resulted in constant threats of violence and assaults from other inmates.


3
The district court dismissed the complaint as frivolous and certified that an appeal would not be taken in good faith under 28 U.S.C. Sec. 1915(a).  Moore's subsequent motion to proceed without prepayment of fees was denied by this court after it was determined that an appeal would be frivolous.  Moore was further advised that the failure to pay the filing fee within fourteen days after the entry of that order would result in dismissal of his appeal for failure to prosecute.


4
Upon review, we conclude that the motion was properly denied.  Moreover, we note that Moore failed to pay the requisite filing fee within fourteen days of entry of the earlier order.


5
Accordingly, it is ORDERED that the appeal is hereby dismissed.  Rule 8(b), Rules of the Sixth Circuit.